DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Etesami (U.S PG-PUB NO. 20210171061 A1) in view of Chen et al (U.S PG-PUB NO. 20180253622 A1), and further in view of Yurtsever et al (arXiv:1906.02859v2), in view of Kim et al (arXiv:1703.10631v1).
-Regarding claim 1, Etesami discloses a computer-implemented method for risk object identification via causal inference comprising (Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): receiving at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyzing the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implementing a mask to remove each of the dynamic objects captured within the at least one image by computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box; and analyzing a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2) based on the implemented mask, wherein at least one dynamic object is identified as a risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach implementing a mask to remove each of the dynamic objects captured within the at least one image and to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image.
In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals using instance masks related to known or otherwise determined object instances”; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017], “performing segmentation … generate masks of instances of objects in the image”; FIG. 1, [0025], “instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks … separately outlined in a mask”; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by implementing a mask to remove each of the dynamic objects captured within the at least one image in order to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen does teach implementing a mask for each of the dynamic objects captured in the image. Etesami in view of Chen is silent to teach computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box.
However, Yurtsever is an analogous art pertinent to the problem to be solved in this application and further discloses computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene (Yurtsever: Abstract; page 3, 1st Col., 1st paragraph, “mask R-CNN … bounding box estimation and instance segmentation”; page 5, 2nd Col., 6th paragraph, “segmentation masks … bounding box”) and removing each of the dynamic objects encapsulated within each bounding box (Yurtsever: Fig. 2, caption, “mask extractor … masked image sequences”). A person skilled in the art would understand that Mask R-CNN generating an instance segmentation mask with bounding box in a pixel-to-pixel manner (See reference He et al, Mask R-CNN, 2017 ICCV, pp. 2961-2969).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Yurtsever by computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box in order to achieve better risk action recognition for autonomous driving.
Etesami in view of Chen, and further in view of Yurtsever is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5) based on the implemented mask (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Yurtsever with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask in order to determine which input regions actually influence the output.
	 -Regarding claim 7, the modification further discloses wherein analyzing the level of change includes determining the level of change pertaining to two driving behaviors with a presence of the dynamic object and without the presence of dynamic object as the dynamic object is removed from the driving scene (Etesami: [0016], “does not always follow deterministic rules … for example …”; [0017], “behavior of a pedestrian …”; [0018]-[0019]; [0042]; [0059], “adapted to the behavior of extraneous objects”; FIG. 3).
-Regarding claim 8, the modification further discloses wherein each of the dynamic objects are assigned a causality score that is associated with a causal relationship with the driving behavior based on the level of change (Etesami: [0034], “causal entropy”) .
-Regarding claim 9, the modification further discloses wherein the at least one dynamic object is identified as the risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) based on determining that the at least one dynamic object is assigned a highest causality score in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 10, Etesami discloses a system for risk object identification via causal inference comprising ([0042]-[0044]; [0059]; [0061], “system”; Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): a memory storing instructions when executed by a processor cause the processor to ([0044]): receive at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyze the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implement a mask to remove each of the dynamic objects captured within the at least one image by computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box; and analyze a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2) based on the implemented mask, wherein at least one dynamic object is identified as a risk object that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach a memory storing instructions that are executed by a processor, implementing a mask to remove each of the dynamic objects captured within the at least one image, and an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image.
In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals using instance masks related to known or otherwise determined object instances”; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017], “performing segmentation … generate masks of instances of objects in the image”; FIG. 1, [0025], “instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks … separately outlined in a mask”; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by using a memory storing instructions that are executed by a processor and implementing a mask to remove each of the dynamic objects captured within the at least one image in order to build a feasible system to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen does teach implementing a mask for each of the dynamic objects captured in the image. Etesami in view of Chen is silent to teach computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box.
However, Yurtsever is an analogous art pertinent to the problem to be solved in this application and further discloses computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene (Yurtsever: Abstract; page 3, 1st Col., 1st paragraph, “mask R-CNN … bounding box estimation and instance segmentation”; page 5, 2nd Col., 6th paragraph, “segmentation masks … bounding box”) and removing each of the dynamic objects encapsulated within each bounding box (Yurtsever: Fig. 2, caption, “mask extractor … masked image sequences”). A person skilled in the art would understand that Mask R-CNN generating an instance segmentation mask with bounding box in a pixel-to-pixel manner (See reference He et al, Mask R-CNN, 2017 ICCV, pp. 2961-2969).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Yurtsever with the teaching of Yurtsever by computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box in order to achieve better risk action recognition for autonomous driving.
Etesami in view of Chen, and further in view of Yurtsever is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5) based on the implemented mask (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask in order to determine which input regions actually influence the output.
	 -Regarding claim 16, the modification further discloses wherein analyzing the level of change includes determining the level of change pertaining to two driving behaviors with a presence of the dynamic object and without the presence of dynamic object as the dynamic object is removed from the driving scene (Etesami: [0016], “does not always follow deterministic rules … for example …”; [0017], “behavior of a pedestrian …”; [0018]-[0019]; [0042]; [0059], “adapted to the behavior of extraneous objects”; FIG. 3).
-Regarding claim 17, the modification further discloses wherein each of the dynamic objects are assigned a causality score that is associated with a causal relationship with the driving behavior based on the level of change (Etesami: [0034], “causal entropy”) .
-Regarding claim 18, the modification further discloses wherein the at least one dynamic object is identified as the risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) based on determining that the at least one dynamic object is assigned a highest causality score in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 19, Etesami discloses a computer-implemented method for risk object identification via causal inference comprising (Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): receiving at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyzing the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implementing a mask to remove each of the dynamic objects captured within the at least one image by computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box; and analyzing a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2) based on the implemented mask, wherein at least one dynamic object is identified as a risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach a non-transitory computer readable storage medium storing instructions that when executed by a computer, implementing a mask to remove each of the dynamic objects captured within the at least one image and to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018], “recognition can be performed for the region proposals using instance masks related to known or otherwise determined object instances”; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017], “performing segmentation … generate masks of instances of objects in the image”; FIG. 1, [0025], “instances of traffic participants (e.g., cars, pedestrians and riders) are localized using masks … separately outlined in a mask”; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by using a non-transitory computer readable storage medium storing instructions that when executed by a computer and implementing a mask to remove each of the dynamic objects captured within the at least one image in order to build a feasible system to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen does teach implementing a mask for each of the dynamic objects captured in the image. Etesami in view of Chen is silent to teach computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box.
However, Yurtsever is an analogous art pertinent to the problem to be solved in this application and further discloses computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene (Yurtsever: Abstract; page 3, 1st Col., 1st paragraph, “mask R-CNN … bounding box estimation and instance segmentation”; page 5, 2nd Col., 6th paragraph, “segmentation masks … bounding box”) and removing each of the dynamic objects encapsulated within each bounding box (Yurtsever: Fig. 2, caption, “mask extractor … masked image sequences”). A person skilled in the art would understand that Mask R-CNN generating an instance segmentation mask with bounding box in a pixel-to-pixel manner (See reference He et al, Mask R-CNN, 2017 ICCV, pp. 2961-2969).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Yurtsever by computing a bounding box upon pixels of the at least one image that include each of the dynamic objects within the driving scene and removing each of the dynamic objects encapsulated within each bounding box in order to achieve better risk action recognition for autonomous driving.
Etesami in view of Chen, and further in view of Yurtsever is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5) based on the implemented mask (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Yurtsever with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects captured within the at least one image based on the implemented mask in order to determine which input regions actually influence the output.
-Regarding claim 20, the modification further discloses wherein the at least one dynamic object is identified as the risk object based on determining that the at least one dynamic object (Etesami: [0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) is assigned a highest causality score that is associated with a causal relationship with the driving behavior based on the level of change in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 3 and claim 12, Etesami in view of Chen, and further in view of Yurtsever, in view of Kim discloses the methods of claim 1 and claim 10 respectively.
Etesami in view of Chen, and further in view of Yurtsever teaches computing a bounding box around each dynamic object included within extracting image frames an image frame and executing a temporal modeling process executed by a neural network to detect and track lanes and the dynamic objects (Yurtsever: Abstract; Fig. 2; page 3, 1st Col., 1st paragraph, “mask R-CNN … bounding box estimation and instance segmentation”; page 5, 2nd Col., 6th paragraph, “segmentation masks … bounding box”).
Etesami in view of Chen, and further in view of Yurtsever is silent to teach executing a temporal modeling process executed by a neural network to detect and track the ego vehicle.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses extracting image frames (Kim: Page 5, 1st Col., 1st paragraph, “1,200,000 frame”; Page 5, 2nd Col.,  Table 1) and executing a temporal modeling process executed by a neural network to detect and track the ego vehicle and the dynamic objects (Kim: Figure 1; Figure 2(c); Page 4, 2nd Col., 4th paragraph, “temporal features … spatio-temporal 3D particles”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Yurtsever with the teaching of Kim by extracting image frames in order to have sensor logs to estimate the interpolated measurements, more accurately exposes the network’s behavior and capture the dynamics of the ego vehicle and the dynamic objects located within the driving scene.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Etesami (U.S PG-PUB NO. 20210171061 A1) in view of Chen et al (U.S PG-PUB NO. 20180253622 A1), and further in view of Yurtsever et al (arXiv:1906.02859v2), in view of Kim et al (arXiv:1703.10631v1), in view of Wang et al (2019 ICRA, pp. 8853-8859).
-Regarding claim 2 and claim 11, Etesami in view of Chen, and further in view of Yurtsever, in view of Kim discloses the methods of claim 1 and claim 10 respectively.
Etesami discloses wherein receiving the at least one image includes receiving a Red Green Blue (RGB) image of a surrounding environment of the ego vehicle (Etssami: Fig. 4) and extracting image frames that include the driving scene of the ego vehicle that include the dynamic objects, wherein the dynamic objects include traffic participants that are located within the driving scene (Etssami: Fig. 4; [0062]-[0064]).
Chen does teach extraction of features and feature maps (Chen: [0033], [0039]) from an image that include the driving scene of the ego vehicle that include the dynamic objects. Yurtsever does teach image frames. Kim also teaches extracting image frames (Kim: Page 5, 1st Col., 1st paragraph, “1,200,000 frame”; Page 5, 2nd  Col.,  Table 1).
Etesami in view of Chen, and further in view of Yurtsever, in view of Kim is silent to teach using an RGB image. 
However, Wang is an analogous art pertinent to the problem to be solved in this application and further discloses extracting an RGB image (Wang: Page 8854, 2nd Col., 2nd paragraph, “RGB” images).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Yurtsever, in view of Kim with the teaching of Wang by extracting RGB images in order to extract global image contextual features and an object-centric representation for analysis.
Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664